1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for:           Defendants CITY OF BAKERSFIELD, BAKERSFIELD POLICE
                              DEPARTMENT, OFFICER CHAD GARRETT and OFFICER RICK WIMBISH
12

13
                                    UNITED STATES DISTRICT COURT
14
                                    EASTERN DISTRICT OF CALIFORNIA
15

16   THE ESTATE OF JASON ALDERMAN;                ) Case No. 1:16-CV-00994-DAD-JLT
     JUDY EDENS, an individual, A.K., by and      )
17   through his guardian ad litem NENA           ) STIPULATION OF DISMISSAL AND
     CHAVEZ; and S.A., by and through his         ) ORDER CLOSING THE CASE
18
     guardian ad litem STEPHANIE ELLIOTT,         )
19                                                )
                      Plaintiffs,                 )
20                                                )
            vs.                                   )
21
                                                  )
22   CITY OF BAKERSFIELD;                         )
     BAKERSFIELD POLICE DEPARTMENT;               )
23   OFFICER CHAD GARRETT, an individual;         )
24
     OFFICER RICK WIMBISH, an individual;         )
     and DOES 1 to 50,                            )
25                                                )
                      Defendants.                 )
26                                                )
27

28




                                                  1
1            IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, through their
2    respective counsel, that the above-referenced matter be dismissed in its entirety with prejudice. Each party
3    is to bear its own attorneys’ fees and costs.
4

5    Dated: March 1, 2019                    MARDEROSIAN & COHEN
6

7                                                          /s/ Heather S. Cohen
                                                     By:________________________________
8                                                          Heather S. Cohen,
                                                           Attorneys for Defendants
9
                                                           above-named.
10
     Dated: March 1, 2019                    GERAGOS & GERAGOS
11

12
                                                           /s/ Ben J. Meiselas
13                                                   By:________________________________
                                                           Ben J. Meiselas,
14                                                         Attorneys for Plaintiffs
                                                           above-named.
15

16                                                      ORDER

17           The parties have settled their case and have stipulated to the action being dismissed with prejudice
18
     and with each side bearing their own costs. (Doc. 92) The Federal Rules of Civil Procedure Rule 41 makes
19
     such stipulations effective immediately with further order of the Court. Because all parties who have
20
     appeared in the action signed the stipulation (Doc. 92), it “automatically terminate[d] the action.” Wilson v.
21
     City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close
22
     this action.
23

24
     IT IS SO ORDERED.
25

26
         Dated:     March 1, 2019                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28




                                                          2
